DETAILED ACTION
RE: Farsaci et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-14 and 16-20) and species of (a) Hodgkin lymphoma and (b) nivolumab in the reply filed on 12/8/2020 is acknowledged.
3.	Claims 1-20 are pending. Claims 3 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2020.
4.	Claims 1, 2, 4-14 and 16-20 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/7/2020 has been considered by the examiner.

Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 27 and 33, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. See MPEP § 608.01. 

Claim Objections
7.	Claims 1 and 16 are objected to for reciting the phrase “a tumor derived from…” as the exact meaning of the phrase is not known. The term “derived'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. The primary deficiency in the use of this phrase is the absence of an ascertainable meaning for said phrase. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims  6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 6, 8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

The interaction of the antibody binding domain with an antigen has been well characterized in the art. For example, Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen. Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 87, Section V).  Berglund  (Berglund et al, Protein Science, 2008, 17:606-613) went on to show that a linear epitope is a short consecutive stretch of amino acids and a conformational epitope consists of segments that are distantly separated in the protein sequence and brought into proximity by the folding of the protein (page 606, left column). Therefore, the conformational epitope is a 3D structure that depends on the whole protein to be properly folded so that the required residues will be in the proper place to form the conformational epitope. 
Antibody competition with synthetic peptides was performed to identify the binding epitopes of antibodies (Tzartos et al., Methods in Molecular Biology, 1996, 66:55-66).  Using this technique, Tzartos et al. demonstrated that antibodies cross 
As shown by these prior art, the interaction of the antibody binding domain with antigen and identifying potential epitopes on proteins have been well characterized. However, the prior art does not teach how to predict the structural features of the antibodies that bind to a disclosed epitope. Thus, one still cannot predict the structural or functional features of plethora of antibodies that bind to a disclosed epitope or compete with another antibody for binding to an epitope. These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
The specification discloses anti-CD30 antibody cAC10, and anti-PD1 antibody nivolumab. The specification does not disclose antibodies that cross-compete for binding to CD30 with cAC10, and antibodies that cross-compete with nivolumab for binding PD-1, or bind to the same epitope as nivolumab. A disclosure of cAC10 and nivolumab does not allow a skilled artisan to predict the structures of all the antibodies that have the recited binding specificity. 
From the specification's disclosure, there is no basis by which the artisan would expect that cAC10 and nivolumab are representative of the genus of antibodies as claimed. Likewise, the art does not provide any indication that a single antibody (cAC10 
The specification does not establish that the species described is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that the structures of cAC10 and nivolumab provide a common structure sufficient to provide the claimed function of binding at a particular epitope. The disclosure therefore does not show that applicant is in possession of the claimed genus of antibodies. 
	
	Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-2, 7-8, 12, 16-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01896999 (v127, posted on 8/26/2015).
	Clinical Trial NCT01896999 (v127) discloses a method of treating human patients having relapsed or refractory Hodgkin lymphoma, the method comprising administering to the patients nivolumab (anti-PD1 antibody) and brentuximab vedotin sequentially on day 1 every three weeks for up to 16 cycles, and then administering nivolumab every 14 days for up to 30 cycles (Arm II). 
s 1-2, 7-10, 12, 14, 16-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02572167 (v1, posted on 10/7/2015).
	Clinical Trial NCT02572167 (v1) discloses a method of treating human patients having relapsed or refractory Hodgkin lymphoma, the method comprising administering to the patients 3 mg/kg of nivolumab (anti-PD1 antibody) and 1.8 mg/kg of brentuximab vedotin sequentially every three weeks for 4 cycles (under Arms and Study Description). The method of prior art appears to be identical to the claimed method (treating same patients with same drugs at same doses and cycles), as such would have yielded the same results as recited in claim 14. 

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01896999 (v127, posted on 8/26/2015), in view of Ansell et al. (New Eng J Med, 2015, Jan, 22, 372(4): 311-319, IDS filed on 4/7/2020), Younes et al. (J Clin Oncol, 2012, 30: 2183-2189, IDS filed on 4/7/2020) and Graziano et al. (WO 2015/069703A1, pub. date: 5/14/2015).
The teachings of NCT01896999 (v127) have been set forth above.

	Ansell et al. teaches a method of treating human patients having relapsed or refractory Hodgkin’s lymphoma, the method comprising administering 3 mg/kg nivolumab at week 1, week 4, and then every 2 weeks until disease progression or complete response or for maximum of 2 years (page 312, column 2, under STYDY DESIGN). Ansell et al. teaches that nivolumab has substantial therapeutic activity and an acceptable safety profile in patients with previously heavily treated relapsed or refractory Hodgkin lymphoma (page 31, under CONCLUSION). Ansell et al. teaches that the tumors of the patients express PD-L1 and PD-L2 (page 316, column 1).
Younes et al. teaches a method of treating human patients having relapsed or refractory CD30-positive Hodgkin’s lymphoma, the method comprising administering to the patients 1.8 mg/kg brentuximab vedotin every three weeks for 16 cycles. Younes et al. teaches that brentuximab vedotin was associated with manageable toxicity and induced objective responses in 75% of patients (page 2183, under Conclusion).
Graziano et al. teaches that sequential administration of an anti-CS1 antibody and an anti-CD137 antibody may comprise an intervening period between the administrations of the two antibodies, wherein the intervening period is between 1 to 2 weeks, or about 7 day, about is defined as  ±1 days ([0040]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dose of nivolumab (3 mg/kg) taught by Ansell and the dose of brentuximab vedotin (1.8 mg/kg) taught by Younes in the method of NCT01896999 for treating relapsed or refractory CD30-positive, and PD-L1 and/or PDL2 expressing Hodgkin’s lymphoma in view of Ansell and Younes. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ansell teaches using 3 mg/kg of nivolumab for treating relapsed or refractory PD-L1 and/or PDL2 expressing Hodgkin’s lymphoma, and Younes teaches using 1.8 mg/kg of brentuximab vedotin for treating relapsed or refractory CD30-positive Hodgkin’s lymphoma. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer nivolumab on day 8 following administering brentuximab vedotin (day 8 of the first 21-day cycle) in view of Graziano. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Graziano teaches that CD137 (a checkpoint protein) antibody may be administered 8 days after the administration of a therapeutic antibody. One of ordinary skill in the art would find it obvious because the administration of an antibody can often precede or follow the administration of another antibody, as part of an optimization method. This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  

17.	Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT02572167 (v 1, posted on 10/7/2015), in view of Ansell et al. (New Eng J Med, 2015, Jan, 22, 372(4): 311-319, IDS filed on 4/7/2020), Younes et al. (J Clin Oncol, 2012, 30: 2183-2189, IDS filed on 4/7/2020) and Graziano et al. (WO 2015/069703A1, pub. date: 5/14/2015).
	The teachings of NCT02572167 (v1) have been set forth above. NCT02572167 does not teach that the relapsed or refractory Hodgkin’s lymphoma expresses CD30, PD-L1 and/or PD-L2. NCT02572167 (v1) does not teach that nivolumab is administered on day 8 of the first 21-day cycle. However, these deficiencies are made up for in the teachings of Ansell, Younes and Graziano et al.
	Ansell et al. teaches a method of treating human patients having relapsed or refractory Hodgkin’s lymphoma, the method comprising administering 3 mg/kg nivolumab at week 1, week 4, and then every 2 weeks until disease progression or complete response or for maximum of 2 years (page 312, column 2, under STYDY DESIGN). Ansell et al. teaches that nivolumab has substantial therapeutic activity and an acceptable safety profile in patients with previously heavily treated relapsed or refractory Hodgkin lymphoma (page 31, under CONCLUSION). Ansell et al. teaches that the tumors of the patients express PD-L1 and PD-L2 (page 316, column 1).
Younes et al. teaches a method of treating human patients having relapsed or refractory CD30-positive Hodgkin’s lymphoma, the method comprising administering to the patients 1.8 mg/kg brentuximab vedotin every three weeks for 16 cycles. Younes et 
Graziano et al. teaches that sequential administration of an anti-CS1 antibody and an anti-CD137 antibody may comprise an intervening period between the administrations of the two antibodies, wherein the intervening period is between 1 to 2 weeks, or about 7 day, about is defined as  ±1 days ([0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of NCT02572167 (v1) for treating relapsed or refractory CD30-positive, PD-L1 and/or PDL2 expressing Hodgkin’s lymphoma in view of Ansell and Younes. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ansell teaches using nivolumab for treating relapsed or refractory PD-L1 and/or PDL2 expressing Hodgkin’s lymphoma, and Younes teaches using brentuximab vedotin for treating relapsed or refractory CD30-positive Hodgkin’s lymphoma. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer nivolumab on day 8 following administering brentuximab vedotin (day 8 of the first 21-day cycle) in view of Graziano. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Graziano teaches that CD137 (a checkpoint protein) antibody may be administered 8 days after the administration of a therapeutic antibody. One of ordinary skill in the art would find it obvious because the administration of an antibody can often precede or follow the administration of another antibody, as part of an optimization method. This amounts to no more than routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  

Conclusion
18.	No claims are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HONG SANG/Primary Examiner, Art Unit 1643